DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Yu on 10/20/21.
The application has been amended as follows: 
44. A transcatheter apparatus for treating a defective tricuspid valve comprising: 
a tricuspid valve (TV) catheter tube; 
an inner catheter tube inside the TV catheter tube and moveable back-and-forth within the TV catheter tube, wherein the inner catheter tube has a distal end; 
a cerclage wire inside the inner catheter tube; 
a blocking member on the TV catheter tube, wherein the blocking member is configured to block a space generated by incomplete closing of the tricuspid valve; 
a stopper at the distal end of the inner catheter tube, wherein the stopper moves back- and-forth by control of the inner catheter tube moving back-and-forth within the TV catheter tube.
46. The transcatheter apparatus of claim [[46]]44, wherein the blocking member comprises a flexible membrane.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art alone or in combination with fails to disclose or make obvious an transcatheter apparatus for treating a defective tricuspid valve comprising: a blocking member on the TV catheter tube, wherein the blocking member is configured to block a space generated by incomplete closing of the tricuspid valve in combination with the other limitations of independent claims 44 and 55.

a tricuspid valve TV catheter tube (30); 
an inner catheter tube (24) inside the TV catheter tube and moveable back-and-forth within the TV catheter tube (see Figs. 4-6), wherein the inner catheter tube has a distal end (see Figs. 4-6); 
a cerclage wire (10) inside the inner catheter tube; 
a blocking member (bumps 28, Paragraph [0018]) on the TV catheter tube (see Fig. 4). 
However, Kim does not disclose or make obvious a blocking member configured to block a space generated by incomplete closing of the tricuspid valve, and a stopper at the distal end of the inner catheter tube, wherein the stopper moves back- and-forth by control of the inner catheter tube moving back-and-forth within the TV catheter tube. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771